JUDGMENT SET ASIDE; DISMISSED and Opinion Filed November 14, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00864-CV

                           PAMELA ANDERSON, Appellant
                                       V.
                       KELLY WEED AND KATHY WEED, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-03066-D

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       After the justice court held a jury trial in a forcible detainer suit and the jury rendered a

verdict, appellant appealed to the county court. The county court ruled in appellees’ favor, and

appellant appealed. The record before this Court includes only the jury verdict from the justice

court and not a judgment from the justice court. By letter dated September 25, 2019, the Dallas

County Clerk’s Office confirmed that the jury verdict is all there is. Accordingly, the Court

questioned its jurisdiction over this appeal as it appeared the county court never acquired

jurisdiction. We instructed appellant to file a letter brief addressing the Court’s concern.

       This Court’s jurisdiction over the merits of a case extends no further than that of the court

from which the appeal is taken. See Dallas Cty. App’l Dist. v. Funds Recovery, Inc., 887 S.W.2d
465, 468 (Tex. App.—Dallas 1994, writ denied).            A judgment must (1) clearly state the
determination of the rights of the parties in the case; (2) state who must pay the costs; (3) be signed

by the judge; and (4) be dated the date of the judge’s signature. See TEX. R. CIV. P. 505.1(c)(1)-

(4). A party may appeal a judgment in an eviction case from the justice court to the county court.

See id. 510.9(a). Because the justice court did not sign a judgment, there was nothing to appeal to

the county court and that court never acquired jurisdiction. In this circumstance, this Court only

has jurisdiction to set the county court’s judgment aside and dismiss the cause. See Funds

Recovery, 887 S.W.2d at 468.

       Although appellant filed a letter brief as requested, nothing in her brief demonstrates that

this Court has jurisdiction over the appeal. Accordingly, we set aside the county court’s judgment

and dismiss the cause.




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE


190864F.P05




                                                 –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 PAMELA ANDERSON, Appellant                      On Appeal from the County Court at Law
                                                 No. 4, Dallas County, Texas
 No. 05-19-00864-CV       V.                     Trial Court Cause No. CC-19-03066-D.
                                                 Opinion delivered by Chief Justice Burns.
 KELLY WEED AND KATHY WEED,                      Justices Whitehill and Nowell participating.
 Appellees

      In accordance with this Court’s opinion of this date, the county court’s July 1, 2019
judgment is SET ASIDE and this cause is DISMISSED.




Judgment entered November 14, 2019




                                           –3–